 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The Respondent is an employer engaged in commerce within the meaning oftheAct.2.The Union is a labor organization within the meaning of the Act.3.By the acts described above Respondent did refuse to bargain collectively andis refusing to bargain collectively with the representatives of its employees concern-ing the establishment of job classifications and, in so doing, did interfere with, restrain,and coerce and is interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act thereby engaging in unfairlabor practices within the meaning of Sections 8(a) (1) and (5) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]Hearst Consolidated Publications, Inc.andNew York Typograph-ical Union No. 6, AFL-CIO, affiliated with International Typo-graphical Union, AFL-CIONewspaper Enterprises, Inc.andNew York Typographical UnionNo. 6, AFL-CIO, affiliated with International TypographicalUnion, AFL-CIOLong Island Daily Press Publishing Co., Inc.andNew YorkTypographical Union No. 6, AFL-CIO, affiliated with Interna-tional Typographical Union, AFL-CIONew York World Telegram Corp.andNew York TypographicalUnion No. 6, AFL-CIO, affiliated with International Typo-graphical Union, AFL-CIONews Syndicate Co., Inc.andNew York Typographical UnionNo. 6, AFL-CIO, affiliated with International TypographicalUnion, AFL-CIONew York Herald Tribune,Inc.andNew York TypographicalUnion No. 6, AFL-CIO, affiliated with International Typo-graphical Union, AFL-CIOThe New York Times CompanyandNew York TypographicalUnion No. 6, AFL-CIO, affiliated with International Typo-graphical Union, AFL-CIO and Publishers' Association of NewYork City, Party in Interest.Cases Nos. 2-CA-10154, 29-CA-63 (formerly 2-CA-10155), 29-CA-64 (formerly 2-CA-10156),2-CA-10157,2-CA-10158, 2-CA-10159, and 2-CA-10160.Decem-ber 21, 1965DECISION AND ORDEROn January 26, 1965, Trial Examiner Herbert Silberman issued hisDecision in the above-entitled proceeding, finding that the Respond-17ents had engaged in and were engaging in certain unfair labor prac-156 NLRB No. 16. HEARST CONSOLIDATED PUBLICATIONS, INC.211tices and recommending that they cease and desist therefrom- and takecertain affirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, the Respondents filed exceptions to the TrialExaminer's Decision and a brief in support thereof.'The GeneralCounsel filed an answering brief.Pursuant to Section 3(b) of the National Labor Relations Act, asamended, the National Labor Relations Board has delegated its powersin connection with this case to a three-member panel [MembersFanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Theserulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, the answering brief,and the entire record in the case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner.Respondents, who are members of the Publishers' Association ofNew York City, are parties to an agreement with the Charging Union,which was negotiated on their behalf by the Association, and whichincludes their respective composing room employees in a singlecollective-bargaining unit.Their latest contract's terminal date wasMarch 30,1965. The contractual relationships between the Associationand the Union covering a multiemployer unit of composing roomemployees extends back for many years.On June 26, 1964, the Union addressed identical letters to theRespondents advising them that the Union desired to negotiate aseparate contract with each of them and no longer wished to bargainjointly with the publishers on a multiemployer basis.By letter ofJuly 21, 1964, the Association replied to the Union with a flat andunqualified rejection of the Union's demand, and thereafter took theposition, in part, that because of the long history of bargaining on amultiemployer basis, their individual composing room employees donot constitute units appropriate for the purposes of collectivebargaining.In theEvening News Associationcase,2wherein the Board wasconfronted with an almost identical factual situation to that presentedin the instant proceeding, the Board held that a union could withdrawfrom multiemployer bargaining under the same conditions and circum-stances as apply to employer withdrawals from such multiemployerbargaining. In arriving at that decision, the Board noted that a multi-'The Respondents'request for oral argument is hereby denied as, in our opinion, therecord, exceptions,and briefs adequately present the issues and positions of the parties.'The Evening News Assoc,ation,owner and publisher of "The DetroitNeleaj'154NIEB 1494.217-919-66-vol. 156-15 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployer unit is grounded on the consent of both parties, and that nological basis- exists for denying the bargaining representative theopportunity to withdraw its consent while at the same time permittingemployers to withdraw for any reason at a proper time and by givingproper notice.Without this foundation of mutual consent and mutualundertaking on the part of both parties, friction and instability in thebargaining unit is frequently the ultimate result.3We cannot perceivehow we would be fostering that necessary mutual desire on the partof all parties to make multiemployer bargaining work, by imposingon the union far more restrictive standards than are imposed on theemployer for withdrawal from the unit once is is established.Here; as inThe Evening News Association,the Union gave timelyand unequivocal notice of its desire to withdraw from the multi-employer unit and to bargain with each Respondent individually, andsuch action, if taken by an employer, would have been an effectivewithdrawal from multiemployer bargaining without qualification orlimitation.Accordingly, for the reasons expressed in that case, wefind that the Union's withdrawal in the instant case was effective, andthat it was therefore incumbent on each of the Respondents to bargainin separate employer units, which we find are appropriate for bargain-ing purposes.Having refused to bargain in separate employer units,each of the Respondents committed an unfair labor practice withinthe meaning of Section 8 (a) (5) and (1) of the Act.[The Board adopted the Trial Examiner's Recommended Order 4]MEMBER BROWN,dissenting:My colleagues are permitting the Union to withdraw from andthereby disintegrate a bargaining relationship which has existed for8 Our dissenting colleague relies on the fact that the multiemployer bargaining relation-ship herein"has withstood the attenuating effects of strikes, technological innovations,changes in membership of the Association and replacements of union officers." In thisregard, we note that recently the New York Herald Tribune announced its withdrawalfrom this bargaining unit with the statement that ". . . economic and other considera-tionsmake it impossible for us.to continue inside the Association"and that ". . . inthis critical state of our history we must, for the future of the Herald Tribune and itsemployees,be free to follow our own judgement and to act independently as we thinkbest."(New York Herald Tribune, Monday,September 27, 1965.)Similarly, in thespring of 1963, following a strike of some 83 days,the New YorkPost withdrew fromthis same multiemployer group bargaining to resume publication,according to publisherDorothy Schiff, because "I think the strike has gone on long enough;I don't see anypossibility of an early settlement, and I think we should have at least one newspaperpublishingin New York." (Washington Post,March 1, 1963.)The foregoing announce-ments and withdrawals indicate that the stability of industrial relations resulting frommultiemployer bargaining is perhaps somewhat less than that attributedto it by ourdissenting colleague.*The last paragraph appearing at the bottom of the Appendix is amended to read:"Employees may communicate directly with Region 2, Fifth Floor,Squibb Building,745 Fifth Avenue, New York, New York, Telephone No. 751-5500;and with Region 29,16 Court Street,Fourth Floor,Brooklyn, New York, Telephone No. 596-5386,if theyhave any questions concerning this notice or compliance with its provisions." HEARST CONSOLIDATED PUBLICATIONS, INC.213more than half a century and which, in the words of the Trial Exam-iner, "has withstood the attentuating effects of strikes, technologicalinnovations, changes in membership of the Association, and replace-ments of union officers." The withdrawal of the Herald Tribune andNew York Post referred to in the majority opinion, for reasons notdetailed in the record but apparently stemming from a special situa-tion confronting each of them, serves to underscore this fact.For theAssociation continues to exist, and it demands adherence to the long-time bargaining pattern.The withdrawal of an employer from associationwide bargainingdoes not, of course, demonstrate that the community of interest amongthe others in the group has ceased or otherwise signal the end of Itfruitful bargaining pattern.Recognition of this fact appears in suchcases asIce Cream, Frozen Custard Industry Employees, Drivers,Vendors and Allied Workers Union Local 717, International Brother-hood of Teamsters, etc. (Ice Cream Council, Inc.),145 NLRB 865,where the Board held that "The voluntary withdrawal of the aforesaidemployees from multiemployer bargaining, however, neither excusedRespondents from its obligation to respect the integrity of the multi-employer unit to the extent it thereafter remained intact, nor releasedthe Union from its duty to continue to recognize the Council's rep-resentative status for those employers who still desired to bargain on amultiemployer basis." (Pp. 870-871.)However, where the unionwithdraws, the bargaining relationship which has proved its worthby the test of time is dissolved.And where no justifitible''reasonappears therefor, as none does in this case, the cause of industrialstability suffers.That is the situation before us.Accordingly, and for reasons more fully stated in my dissentingopinion in'7'he Evening News Association,154 NLRB 1494, I wouldfind that the multiemployer bargaining relationship which has servedthe parties for more than 50 years ought not to be dissolved and indi-vidual employer bargaining substituted therefor.The complaint should be dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon separate charges duly filed on July 29, 1964, by New York TypographicalUnion No. 6, AFL-CIO, affiliated with International Typographical Union, AFL-CIO, herein called the Union,' against each of the above-named Respondents, anorder consolidating the above-numbered cases, a consolidated complaint, and a noticeof hearing were duly issued on October 28, 1964. In substance, the complaint allegesthat each Respondent has engaged in and is engaging in unfair labor practices withinthemeaning of Section 8(a)(5) and (1) of the National Labor Relations Act, asamended, because it has refused to bargain collectively with the Union as the dulydesignated representative of its composing room employees.An answer on behalf of1At the hearing a motion was granted changing the name of the Union as it appearsin the pleadings and other papers in this proceeding to read as stated above. 214the Respondents was duly filed which,in substance,deniesthat theyhad engaged inthe alleged unfair labor practices.Thereafter,a hearing was held before Trial Exam-inerHerbert Silberman at NewYork, New. York,on November 23 and24, 1964.Briefs have been received from all parties, which have been carefully considered.Upon the entire record in this case and from my observation of the witnesses, Imake the following:, .FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSRespondents, Hearst Consolidated Publications, Inc., Newspaper. Enterprises, Inc.,Long Island Daily Press Publishing Co., Inc., New York World Telegram Corp., NewsSyndicate Co., Inc., New York Herald Tribune, Inc., and The New York TimesCompany are corporations engaging in printing and publishing newspapers of generalcirculation in the city of New York.During the past. year, which period is repre-sentative of their respective annual operations generally, each Respondent in thecourse and conduct of its publishing operations, separately and individually heldmembership in, and subscribed to, various interstate news services, published varioussyndicated features, advertised various nationally sold products, caused newsprint,ink, and other goods and materials to be transported to it in interstate commercedirectly from States of the United States other than the State of New York, publishednewspapers and caused them to be delivered in interstate commerce directly to pur-chasersin Statesof the United States other than the State of New York, and eachderived gross revenues from said publishing operations in excess of $500,000.EachRespondent admits, and I find, that it is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.IT.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESRespondents,who are members of the Publishers'Associationof New York City(hereinafter called the Association), are parties to an agreement, with the Unionwhich was negotiated on their behalf by the Association and which includes theirrespective composing room employees,in a single collective-bargaining unit.Thecontractual relationship between the Association and Union extends back for longerthan 50 years and 'until the present has withstood the attenuating effects of strikes,technological innovations,changes in membership of the Association,and replace-ments of union officers.Departing from this long-established tradition of associa-tion bargaining,the Union,on June 26, 1964, advised Respondents by an identicalletterwritten to each that it desired to negotiate separate contracts with them andno longer wished to bargain jointly on a multiemployer basis.Respondents,throughthe Association, on July 21, 1964, replied with an unqualified rejection of the Union'sdemand.Respondents' refusals to bargain separately with the Union for their respectivecomposing room employees is the gravamen of the instant complaint charging themwith violations of Section 8(a)(5) and (1) of the Act.Denying these charges,Respondents contend that because of the longhistoryof bargaining on a multi-employer basis their individual composing room employees do not constitute unitsappropriate for the purposes of collective bargaining and, furthermore, even if theyare in error in this respect, as they entertain a good-faith doubt that the separateunits of employees for which the Union is seeking to bargain collectively are appro-priate for such purposes their refusals to bargain with the Union, without a prelimi-nary resolution of the unit question pursuant to, the procedures under Section 9(c) (1)of the Act, are not violations of the Act.There is no dispute that Respondents have rejected the Union's bargaining demands.because of their genuine belief that the proposed units are inappropriate.GeneralCounsel adduced no evidence whatsoever to impugn the bona fides of Respondents'assertions that they deem the subsisting, contractual multiemployer unit to be theonly appropriate bargaining unit for their composing room employees.On the otherhand, such evidence on the subject as appears in the record tends to establish thatRespondents are' resisting the Union's demands not because they seek to avoid col-lective bargaining or to undermine the Union's position as representative of theircomposing room employees but to' preserve the integrity of the long establishedmultiemployer bargaining unit. HEARST CONSOLIDATED PUBLICATIONS, INC.215Prior to 1959, the Board normally insisted that the procedures of Section 9(c) (1)-of the Act should be used to resolve questions concerning unit which were raised inegood faith.Accordingly, inChalet, Inc.,107 NLRB 109, and similar cases, charges;of violation of Section 8(a)(5) were dismissed where the employer's refusal to bar--gain was grounded upon his good-faith doubt that the unit for which the labor orga-nization was seeking recognition was appropriate..Whether or not the requestedlunit was in fact appropriate was immaterial to the result in those cases.However,a contrary position was taken by the Board inTon, Thumb Stores, Inc.,123 NLRB;833, and the Board therein specifically overruledChalet, Inc.,andSafeway Stores,Incorporated,110 NLRB 1718, to the extent that the decisions in those cases areinconsistent with its opinion.Respondents contend that inTom Thumb,and othercases following that decision, the employer had engaged in conduct "indicating abad faith motive" and the Board rested its decision upon such fact so thatTomThumbdoes not stand for the proposition that a good-faith doubt regarding theappropriateness of a requested unit is not a defense to a refusal-to-bargain charge. Ido not agree with Respondents.Although thereis languagein theTom Thumbdecision suggesting that its principle is limited to cases involving a refusal to bargain"for a traditionally appropriate unit upon the bare claim that such unit is inappro-priate," I read the majority opinion to be broader in scope and to mean that anemployer's good or bad faith in challenging the appropriateness of a unit does notaffect the efficacy of a Section 8(a) (5) proceeding to determine that question.Forthe purpose of resolving unit questions Section 8(a)(5) is complementary of andnotmerely supplementary to Section 9(c). If an employer doubts whether theemployees whom the union seeks to represent constitute an appropriate unit, hemay, pursuant to Section 9(c)(1), petition the Board for a determination of theappropriate unit.Alternatively, the employer can simply refuse to bargain with theunion; if an unfair labor practice charge is then filed, the Board is required by theprovisions of Section 8(a)(5) to decide whether the union was seeking to representan appropriate bargaining unit.Representation questions may be determined byeither of these routes.Accordingly, Respondents' good faith in contesting the.appro-priateness of the separate units for which the Union is demanding recognition is nota sufficient defense to the instant complaint.2The evidence adduced at the hearing establishes, and Respondents do not dispute,that the Union represents a majority of the composing room employees of eachRespondent, that the Union made timely demand on each Respondent to bargainfor such employees and that each Respondent has refused to enter into separatebargaining negotiations with the Union for its composing room employees.Further-more, General Counsel has adduced evidence whichprima faciedemonstrates thatthe composing room employees of each Respondent may constitute an appropriatecollective-bargaining unit within the meaning of Section 9(b) of the Act.3The only remaining issue in this case is whether the Union may unilaterally dis-solve the existing multiemployer bargaining unit of Respondents' composing roomemployees.There is no controlling precedent which determines this question. InRetail Associates, Inc.,120 NLRB 388, 394-395, the Board stated that it will "estab-lish in appropriate future cases . . . specific ground rules . . . to govern questions ofrepresentation in multiemployer bargainingunits."Although the Board was notthen preparedto issue acomprehensive formulation of the circumstances under whicha labor organization may withdraw'from a multiemployer -bargaining unit, it statedthat any policy which will be established, in addition to possible other factors, willrequire (1) the withdrawing party (whether union or employer) to give "adequatewritten notice . . . prior to the date set by the contract. for modification, or to theagreed-upon date to begin the multiemployer negotiations," and (2) such notice tobe given before "actual bargaining negotiations based on the existing multiemployerunit have begun."Here these two conditions have been met by the Union.The Board has not yet announced its ground rules governing the circumstancesunder which a labor organization may withdraw from a multiemployer bargainingunit although now pending before the Board are two cases which it may use as vehi-cles for such pronouncement.4Absent such rules it falls upon me to anticipate the2United AircraftCorporation(Hamilton StandardDivision)v. 1NT.L.R.B.,333 F. 2d819 (C.A. 2).3 The composing room units,which I find are appropriate for the purposesof collectivebargaining,include: Allcomposingroom employees of the respectiveRespondentsexclud-ing proofboys and supervisors as definedin Section 2(11) of the Act.4The Evening News Association,Owner andPublisherof "The DetroitNews," et ano.,154 NLRB1494; andTheEvening NewsAssociation,Owner and Publisher of "TheDetroit News,"et ano.,154NLRB 1482. 216DECISIONSOF NATIONALLABOR RELATIONS BOARDcourse which the Board will follow in regard to the issue at hand. I believe that theRetailAssociatescase clearly indicates that there are circumstances under which alabor organization may, without the employers' concurrence, withdraw from a multi-employer unit; otherwise there wasno reasonfor the Board to delineate the mini-mum, conditions which will govern such withdrawal. Furthermore,Retail Associates(and many othercases)gives specific recognition to the fact that a multiemployerbargaining unit arises from a consensual arrangement between a group of employersand a labor organization. It would be unreasonable to hold, as Respondents ineffect argue, that once having entered into such arrangement a labor organizationcompletely and for all time deprives itself of opportunity for reconsideration andwithdrawal, while freedom to make such choice remains with the employers. Thereisno equity, or basis,in the language or history of the Act, to Respondents' positionthat while in the first instance the consent of both parties was necessary to enter intotheir joint bargaining arrangement, the right to modify or dissolve such arrangementresides only in the employers.The Board will not lightly give its sanction to a multiemployer unit and insistsupon a demonstration that such unit rests upon a relatively stable foundation beforeitwill recognize the multiemployer unit as appropriate. Similarly, it will not lightlysanction the dissolution of such unit and intends "that reasonable control limit theparties as to the time and manner that withdrawal will be permitted from an estab-lishedmultiemployer bargaining 'unit."Retail Associates, Inc., supra,393.Whileitdoes not follow that the controls should be identical for each such party, there isno reason to believe that the Board will impose greater restrictions upon the labororganization than upon the employers considered as a group.Quite obviously, thewithdrawal of the labor organization from a multiemployer unit stands upon a dif-ferent footing than the withdrawal of any one employer.The withdrawal of thelabor organization effects a complete dissolution of the multiemployer unit and canonly be compared to a simultaneous withdrawal of all the employers. For the pur-poses of this decision it is unnecessary to consider the various situations under whichthe Board might refuse to sanction a labor organization's withdrawal from a multi-.employer unit. In this case, I find nothing in the "timeand manner" of the Union'swithdrawal which should militate against the Union obtaining Board confirmationof its action.Respondents attack the Union's motives for seeking to destroy the existing multi-'employer unit of composing room employees.They argue that the Union's onlypurpose is to obtain added bargaining strength by isolating Respondents and depriv-ing them of the opportunityto engagein joint defensive action throughthe meansof a lock out of their employees, as was done in the 1962-63 strike, should theUnion call a strike against any one or more of Respondent's but lessthan all.Insupport of thispositionthey also argue that the Union has no realintention todepart fromits longstandingpolicy of seeking uniform terms and conditions of-employment for its members who work for Respondents.The evidence adduced at the hearing as to the Union's motives and objectives isinconclusive.On the one hand, Bertram Powers, the Union's president, testified thatthe Union is looking to improve its negotiating position,mentioning,among otherfactors, that jointbargaining impedesthe resolution of demands which apply to onlyone or two newspapers but not to all and curtails the possibility of obtaining con-cessionsfrom the financiallymore securenewspapers, and that the denial ofBuffaloLinen[109 NLRB 447] lockout privileges to the Respondents is only a "side effect''"rather than the motivating consideration for its desire to withdraw from the multi-employer bargaining unit.On the other hand, Respondents. point to past conduct ofand statements by the Union and the absence of evidence to show any significantchange in circumstances as demonstrating that the factor which Powers testified asbeing onlya "sideeffect," in truth is the dominant reason for the proposed change.Regardless of its specific objectives there is no question that, as Respondents con-tend, the Union's reasonfor demanding separatenegotiationsis to strengthen itsbargaining position vis-a-vis Respondents.However, I do not consider that themotives or objectives of the Union have any bearing upon its right to withdraw fromthe multiemployerunit so long asthe action taken by the Union is unequivocal andnot otherwise unlawful.It is not alegitimate objection to the Union's proposedaction. that it hopes to derive advantages or bargaining strenpth therefrom.Nor-mally, it is assumed that employers and labor organizationsin dealingwith eachother employ tactics and adopt positions for their respective benefit.While unselfishconsiderationssometimeshave a significantinfluence uponbargaining relationships,the Act does. not make unlawful or attach any disadvantage to conduct and tactics HEARST CONSOLIDATED PUBLICATIONS, INC.217which are not so motivated. "Nor does it contain a charter for the National LaborRelations Board to act atlarge inequalizing disparities of bargaining power betweenemployer and union."N.L.R.B. v. Insurance Agents' International. Union, AFL-CIO (Prudential Ins. Company),361 U.S. 477, 490. Thus, although it may be true,as Respondents contend, that a concomitant of the dissolution of the multiemployerunit will be to weaken their ability to resist future bargaining demands by the Union,such consideration in my view is not properly cognizable in arriving at unit deter-minations.Whether theBuffalo Linenprinciple should be extended in such man-ner that Respondents still will be permitted to take joint defensive action againststrikes by the Union despite dissolution of the multiemployer unit is not properlybeforeme in this case.I deem the availability or unavailability to Respondents ofdefensive lockout tactics as irrelevant to the issue here which is simply one of unitdetermination.Respondents also contend that the Union, upon the disestablishment of the multi-employer unit, will strive to continue uniform terms and conditions of employmentfor its members employed by Respondents. Such objective is not inconsistent witha sincere purpose to engage in separate bargaining.There is nothing unlawful insuch objective, nor do Respondents claim that there is.That such objective maymore readily be obtained, or in this case preserved, through multiemployer bargain-ing goes only to a judgmental evaluation and not to considerations which should"affect the unit determination.Once the multiemployer unit is dissolved the Unionwill be obliged to bargain in good faith with each employer separately.The deter-mination of the appropriate unit in this case should not depend upon the speculativepossibility that the Union at a later date mightfail in itsduty to bargain collectivelywith each Respondent in the manner contemplated by the Act.I conclude that, in the circumstances of this case, the Union effectively has with-drawn from the multiemployer bargaining unit and that Respondents were and areunder an obligation to bargain separately with it for their respective composing roomemployees and by refusing to do so have violated Section 8(a)(5) and (1) of theAct.5IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in con-nection with their operations describedin sectionI,above, have a close, intimate,and substantial relationship to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondents haveengagedin unfair. labor, practices, I shallrecommend that they cease and desist therefrom and that they take certain affirma-tive action designed to effectuate the policies of the Act.Having found that Respondents have unlawfully refused to bargain collectivelywith the Union, I shall recommend that each Respondent bargain collectively withtheUnion, upon request, as the exclusive representative of its composing roomemployees concerning rates of pay, wages, hours of employment, and other condi-tions of employment, and, if an understanding is reached, embody such understand-ing in a signedagreement.Upon the basis of the foregoing findings, of fact, and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.All composing room employees of each Respondent excluding proofboys andsupervisors as defined in Section 2(11) of the Act constitute separate appropriateunits for the purposes of collective bargaining within the meaning of Section 9(b) ofthe Act.5Neither the Union nor Respondents have indicated any intention to abrogate theirsubsisting collective-bargaining agreement prior to its expiration on March 30, 1965.Accordingly,it is unnecessary to consider the effect of the bargaining order recommendedherein upon the contract.Also, no issue has been raised as to whetherthe duty tobargain for separate units matured on June 26, 1964, when the demand was made bythe Union,or matures on March 30, 1965, when the current agreement expires.Underall the circumstances,I consider that such duty matured on June 26,1964,and Re-spondents'violations date from July 21,1964, when they rejected the Union's demand. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.By refusing, since July 21, 1964, to bargain collectively with the Union as theexclusive representative of its employees in the above-described appropriate uniteach Respondent has engaged in, and is engaging in unfair labor practices in viola-tion of Section 8(a) (5) of the Act.3.By engaging in such refusal to bargain, each Respondent has interfered withits employees in the exercise of their statutory rights in violation of Section 8(a)(1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law, and upon the entirerecord in the case, and pursuant to Section 10(c) of the Act, it is recommended thateach of the Respondents, their respective officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with New York Typographical Union No. 6,AFL-CIO, affiliated with International Typographical Union, AFL-CIO, as theexclusive representative of its employees in the following appropriate unit:All composing room employees excluding proofboys and supervisors as defined inSection 2 (11) of the Act.(b) In any like or related manner interfering with the efforts of the above-namedUnion to bargain collectively for the employees in the said unit.2.Take the following affirmative action which is deemed necessary to effectuatethe policies of the Act:(a)Upon request, bargain collectively with the above-named Union as the exclu-sive representative of all the employees in the appropriate unit described above con-cerning rates of pay, wages, hours of employment, and other conditions of employ-ment and, if an understanding is reached, embody such understanding in a signedagreement.(b) Post at its places of business in New York City copies of the attached noticemarked "Appendix." 6 Copies of such notice, to be furnished by the Regional Direc-tor for Region 2 of the Board, shall, after being duly signed by an authorized repre-sentative of Respondent, be posted upon receipt thereof, and be maintained by itfor a period of 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall betaken to insure that said notices are not altered, defaced, or covered by any othermaterial.(c)Notify said' Regional Director, in writing, within 20 days from the date ofreceipt of this Decision, what steps Respondent has taken to comply herewith.?e In the event that this Recommended Order Is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board'sOrder is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."7In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date from this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL bargain collectively, upon request, with New York TypographicalUnion No. 6, AFL-CIO, affiliated with International Typographical Union,AFL-CIO, as the exclusive representative of all our employees in the bargain-ing unit described below concerning rates of pay; wages, hours of employment, N. A. GOSSMAN FINISHING & BINDING, INC.219and other conditions of employment and, if an understanding is reached, embodysuch understanding in a signed agreement.The bargaining unit is:All composingroom employees excludingproof boys and supervisors asdefined in Section2(11) of the Act.Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days fromthe date of posting,and must not be altered,defaced,or covered by any othermaterial.Employees may communicatedirectlywiththe Board'sRegionalOffice, FifthFloor,Squibb Building,745 Fifth Avenue, New York, New York, Telephone No.751-5500, if theyhave any questions with this notice or compliance with itsprovisions.N. A. Gossman Finishing&Binding, Inc.andUnited Papermakersand Paperworkers,AFL-CIO.Case No. 5-CA-3049-2.Decem-ber 17, 1965DECISION AND ORDEROn July 7, 1965, Trial Examiner Herman Tocker issued his Decisionin the above-entitled proceeding, finding that Respodent had engagedin and was engaging in certain unfair labor practices, and recommend-ing that is cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner's Decision. There-after,Respondent filed exceptions to the Trial Examiner's Decisionwith a supporting brief and the General Counsel filed an answeringbrief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The- Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions,' and recom-mendations of the Trial Examiner.1The Trial Examiner concluded,and we agree,that Respondent dischargedAlberta G.High because of her union activities.In reaching this conclusion,he rejected,primarilyon credibility grounds, Respondent'sdefense that it had discharged High for cause.Thus, the Trial Examiner discredited the testimony of Respondent's president,Sweren,and cutter operator,Caldwell,that High was responsible for the improper stapling ofapproximately 1350 booklets,based upon his observation of their demeanor,certain in-consistencies and evasions which he found in their testimony,and the fact that theywere less competent to provide the pertinent evidence than other identified individualswhom Respondent did not call to testify.Respondent excepts to these credibility findings.We will not overturn the credibility findings of a Trial Examiner unless the partyexcepting to them demonstrates by a clear preponderance of the relevant evidencethat thefindings are incorrect.Standard Dry Wall Products,Inc.,91 NLRB 544, enfd. 188 F.2d 362(C.A. 3).Respondent,in our opinion,has not sustained that burden here.Accordingly,we find, as did the Trial Examiner, that Respondent discharged Highin violation of Section 8(a) (3) and(1) of the Act.156 NLRB No. 31.